Citation Nr: 1713856	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  07-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a sinus disability other than allergic rhinitis, to include sinusitis and chronic sinus infections. 

2.  Entitlement to service connection for a gastrointestinal disability other than diverticulitis, to include gastroesophageal reflux disease (GERD) and hiatal hernia, to include as due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 70 percent for persistent depressive disorder. 

4.  Entitlement to an initial rating in excess of 40 percent for Parkinson's disease with right upper extremity tremors and rigidity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1967 to September 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 (sinus disability and gastrointestinal disability) and August 2015 (depressive disorder and Parkinson's disease) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The matters of entitlement to service connection for sinus disability and a gastrointestinal disability were previously before the Board in June 2010, September 2014, and December 2015, when they were remanded for further development.  They now return for appellate review.  

The Board has recharacterized the Veteran's service connection claim for sinusitis and chronic sinus infections more broadly to include any sinus disability; however, such excludes allergic rhinitis which was denied in a final June 2010 Board decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Similarly, entitlement to service connection for a gastrointestinal disability, to include GERD and hiatal hernia has been characterized broadly, as in other adjudicative actions by VA, but excludes diverticulitis as such was denied in a final September 2014 Board decision.  Id.  

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge on the issue of service connection for a psychiatric disability, which is no longer before the Board.  As the Veteran has never requested a Board hearing on the issues that are currently before the Board, a remand to schedule a Board hearing is not warranted.

Additional evidence, to include VA treatment records, most recently dated in May 2016, has been associated with the claims file subsequent to the most recent issuance of a supplemental statement of the case, in December 2015, which addressed the claims of entitlement to service connection for a sinus disability and a gastrointestinal disability.  The Veteran did not waive review of the newly received evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2016).  However, as the claims herein must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the December 2015 Board remand, the Veteran submitted a timely September 2015 notice of disagreement (NOD) as to the August 2015 rating decision for higher initial ratings for persistent depressive disorder and Parkinson's disease.  Although the December 2015 Board remand directed that a statement of a case (SOC) be issued with respect to entitlement to higher initial ratings for persistent depressive disorder and Parkinson's disease, the record does not reflect a SOC has been issued with respect to these claims.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Although the Board recognizes that a March 2017 rating decision granted a 70 percent evaluation for persistent depressive disorder, effective April 10, 2009, the date service connection was granted for the claim, and a 40 percent evaluation for Parkinson's disease with right upper extremity tremors and rigidity, effective August 17, 2015, the date service connection was granted for the claim, such does not abrogate the appeal.  While the March 2017 rating decision considered these increased evaluations a full grant of each claim as the Veteran indicated he was seeking a 70 percent evaluation for each claim in his September 2015 NOD, the Veteran did not explicitly limit his appeal but merely indicated what evaluation was generally sought.  Moreover, even if such was interpreted as a limitation of each claim, such does not account for the fact that the Veteran was not granted a 70 percent rating for his Parkinson's disease as there is no indication that he was seeking a 70 percent combined rating.  Furthermore, the Veteran's representative expressed continued disagreement with each claim in a March 2017 statement.  In this regard, the Board is the final arbiter of its jurisdiction.  Accordingly, in the circumstances presented in this case, and in accordance with the December 2015 Board remand, the AOJ must issue an SOC with respect to entitlement to an initial rating in excess of 70 percent for persistent depressive disorder and entitlement to an initial rating in excess of 40 percent for Parkinson's disease with right upper extremity tremors and rigidity.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to entitlement to service connection for a sinus disability and entitlement to service connection for a gastrointestinal disability, the Board does not find the December 2015 VA medical opinions, obtained pursuant to the December 2015 Board remand, adequate for deciding the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The December 2015 VA medical opinion adequately addressed chronic sinusitis but did not address all sinus diagnoses, other than allergic rhinitis, of record, to include ethmoid sinus disease as diagnosed in a December 2007 VA treatment record, or epistaxis, most recently listed as an active problem in a May 2016 VA treatment record.  

Similarly, the December 2015 VA examiner adequately addressed GERD and hiatal hernia, but did not address all gastrointestinal diagnoses, other that diverticulitis, of record, to include partial small bowel obstruction with ileus as diagnosed in a May 2007 VA treatment record, epigastric hernia as assessed in a November 2008 VA treatment record, esophageal stricture as diagnosed in a July 2010 VA examination report, and unilateral or unspecified femoral hernia without mention of obstruction, most recently listed as an active problem in a May 2016 VA treatment record.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain medical opinions to address all diagnoses of record related to the Veteran's sinus and gastrointestinal disability claims.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

Finally, in light of the remand for other matters, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Minneapolis VA Health Care System in May 2016.  Thus, on remand, updated VA treatment records from the Minneapolis VA Health Care System, since May 2016, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in September 2015, as to the rating decision in August 2015, which the Veteran is appealing for entitlement to an initial rating in excess of 70 percent for persistent depressive disorder and entitlement to an initial rating in excess of 40 percent for Parkinson's disease with right upper extremity tremors and rigidity.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  

Only if a timely substantive appeal is received, should these issues be forwarded to the Board for appellate consideration.

2.  Obtain the Veteran's updated VA treatment records from the Minneapolis VA Health Care System, dated since May 2016, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Request a VA addendum opinion from the examiner who provided the December 2015 medical opinions.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.  The examiner is asked to address the following questions:

a.  Identify and reconcile all sinus diagnoses of record during the appeal period or proximate to the appeal period, other than allergic rhinitis, (to include ethmoid sinus disease as diagnosed in a December 2007 VA treatment record, and epistaxis, most recently listed as an active problem in a May 2016 VA treatment record) and gastrointestinal diagnoses of record during the appeal period or proximate to the appeal period, other than diverticulitis, (to include partial small bowel obstruction with ileus as diagnosed in a May 2007 VA treatment record, epigastric hernia as assessed in a November 2008 VA treatment record, esophageal stricture as diagnosed in a July 2010 VA examination report, and unilateral or unspecified femoral hernia without mention of obstruction, most recently listed as an active problem in a May 2016 VA treatment record).  The examiner should provide an explanation for any discrepancy as to why any diagnoses were provided if the Veteran is found not to have such conditions (for example whether the condition resolved or the diagnosis was made erroneously), currently, proximate to, or during the pendency of the claim. 

b.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed sinus disability, other than allergic rhinitis, shown during the appeal period or proximate to the appeal period was present in service, was caused by service, or is otherwise etiologically related to service.  

c.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed gastrointestinal disability, other than diverticulitis, shown during the appeal period or proximate to the appeal period was present in service, was caused by service, or is otherwise etiologically related to service, to include as due to herbicide exposure.  

The examiner should give consideration to the Veteran's lay statements throughout the claims file regarding the onset and continuity of his symptoms for each claim, and his medical history.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues of entitlement to service connection for a sinus disability other than allergic rhinitis, to include sinusitis and chronic sinus infections, and entitlement to service connection for a gastrointestinal disability other than diverticulitis, to include GERD and hiatal hernia, to include as due to herbicide exposure.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


